Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
	A short conversation with Thomas S. Nowak, Reg. No. 67,998 was made November 3, 2021 to point out an error in the claims, as indicated in the remarks filed 11/11/2021. It was also proposed that a fresh copy of the claims be submitted for clearer claims set given the large number of amendments made. 

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is drawn to cyclic peptides of Formula (Ia). The closest prior art is from Applicant’s IDS and is that of Ana-Carolina Martinez-Torres et al, "CD47 Agonist Peptides Induce Programmed Cell Death in Refractory Chronic Lymphocytic Leukemia B Cells via PLC[gamma]1 Activation: Evidence from Mice and Humans", PLOS MEDICINE, Vol. 12, no. 3, 3 March 2015 (2015-03-03), page e1001796, which discloses related but linear peptides. The references do not teach or suggest the peptides of Formula (Ia) which are constructed from SEQ ID NO: 1 and SEQ ID NO: 36.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Claims 2, 10, and 12-18 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S HEARD/Primary Examiner, Art Unit 1654